Citation Nr: 9911566	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-19 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to disability compensation for a hernia under the 
provisions of 38 U.S.C.A. Section 1151 (West 1991 and Supp. 
1998).  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


INTRODUCTION

The veteran had active service from December 1962 to December 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


REMAND

The veteran's claim, received in December 1997, reflects that 
he had undergone surgery at a VA Medical Center in Lincoln, 
Nebraska, to remove his gallbladder.  He indicated that as a 
result of that surgery he had developed a hernia and 
undergone surgery for that.  He indicated that the hernia 
repair was not successful.  He indicated a desire to file a 
claim under the provisions of 38 U.S.C.A. § 1151.  The record 
does not indicate that the provisions of 38 U.S.C.A. § 1151 
have been considered.  

An October 1997 private treatment record reflects that the 
veteran had three midline hernias.  It also reflects a 
history of cholecystectomy in 1997.  The plan included that 
the veteran had an interest in having his hernias repaired 
and a consultation with a Lincoln surgical team that came to 
the Grand Island VA Medical Center would be arranged.  The 
veteran's December 1997 claim refers to both the Lincoln and 
Grand Island VA Medical Centers.  The record does not 
indicate that an attempt has been made to obtain documents 
from the Lincoln and Grand Island VA Medical Centers.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran, 
through his attorney, and inquire as to 
when he underwent gallbladder surgery at 
the VA Medical Center in Lincoln, 
Nebraska, and when he underwent hernia 
surgery at a VA medical center, as well 
as any other pertinent times that he 
received treatment at the VA Medical 
Centers in Lincoln and Grand Island, 
Nebraska.  In addition to requesting any 
treatment records identified by the 
veteran, the RO should contact the VA 
Medical Centers in Lincoln and Grand 
Island, Nebraska, and request copies of 
all records relating to treatment 
provided the veteran for gallbladder or 
hernia since January 1, 1997.  

2.  Then, the RO should undertake any 
additional development that is indicated.  

3.  Thereafter, in light of any 
additional evidence obtained pursuant to 
the requested development, the RO should 
readjudicate the issue on appeal with 
appropriate consideration of 38 U.S.C.A. 
§ 1151.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case that 
provides 38 U.S.C.A. § 1151 and governing 
regulations.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

